Citation Nr: 1220447	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-32 089	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's left ear hearing loss was at least as likely as not aggravated by the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2006, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  He reported that over the years his hearing has significantly worsened.  The RO denied entitlement to service connection in a May 2007 rating decision.  The Veteran has appealed that determination.  In a July 2009 rating decision the RO granted entitlement to service connection for right ear hearing loss, assigning a noncompensable rating effective from August 14, 2006.  However, the RO has continued to deny entitlement to service connection for left ear hearing loss, finding that it preexisted service and was not aggravated therein.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection, the following must be shown: (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of basic entitlement to service connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.     

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's DD Form 214 shows that his Military Occupational Specialty (MOS) was heavy vehicle driver and that he was awarded the M-16 Marksmanship Badge.  His service entrance examination indicates that he had left ear hearing loss on entry to service, with auditory thresholds of 35 decibels at 500, 2000 and 4000 Hertz.   The Veteran's separation examination does not indicate that audiometric testing was performed.  

In the Veteran's October 2008 Substantive Appeal (VA Form 9), he stated that even though his left ear hearing loss existed prior to his entrance into service he felt it was aggravated beyond normal progression during service due to exposure to noise from ten ton tractor rigs he had to drive, as well as convoying tanks and artillery fire.  

The Board notes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A.  § 1154(b) (West 2002).

Private treatment records from September 2008 indicate that the Veteran was seen for an evaluation on his hearing loss.  Testing showed a decrease in the Veteran's left ear hearing from his service entrance examination.  The audiologist conducted a review of the evidence, including the Veteran's service treatment records, and stated that it was at least as likely as not that the Veteran's decrease in hearing was due to military noise exposure.  

In November 2008, the Veteran was afforded a VA examination.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 20, 40, 40, 40, and 40 decibels, respectively, on air conduction testing, and 45, 45, 35, 40 and 45 decibels, respectively, on bone conduction testing.  The left ear speech recognition score was 92 percent.  This shows a worsening from the Veteran's service entrance examination and meets the criteria for a current hearing loss disability.  The examiner stated only that the Veteran's hearing loss was at least as likely as not related to military service because prolonged exposure to heavy artillery fire can lead to hearing loss.  

An additional VA examination was provided in June 2009.  Puretone thresholds from that examination are largely consistent with those from the previous examination, and indicate a worsening from the Veteran's service entrance examination.  The examiner stated that it was less likely than not that the Veteran's left ear hearing loss was permanently aggravated by military noise exposure.  The examiner stated that this opinion was based on a review of the current evaluation and the Veteran's service treatment records.  The examiner stated that there was no significant decrease in hearing for the left ear from the Veteran's service entrance examination and that the current hearing threshold for at 500 Hz was actually better than recorded induction audio.  

The Board finds that there is evidence both for and against the Veteran's claim.  On one hand, the Veteran has testified credibly that his left ear hearing worsened in service and the Board has conceded that he was exposed to noise while he was in the military.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   Moreover, the September 2008 private opinion indicates that the Veteran's left ear hearing loss was at least as likely as not aggravated during service.  

On the other hand, there are conflicting reports from VA examiners.  One has stated that the Veteran's hearing loss was at least as likely as not related to military service and the other has stated that there has been no significant worsening in the Veteran's left ear hearing from his service entrance examination.  

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's left ear hearing loss was aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for left ear hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for left ear hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


